DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 has been canceled.
Claims 21 – 40 are pending in this Office Correspondence.

Double Patenting
Claim 21 – 40 of this application is patentably indistinct from claims 1 – 20 of Application No. 16/272,285, now U.S. Patent 10977,289. Pursuant to 37 CFR 1.78(f) or pre-AIA  37 CFR 1.78(b), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The subject matter claimed in the instant application is fully disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the application are claiming common subject matter, as follows: 
  Instant application 17/226,746
Co-pending Application 16/272285
21. A method comprising: 
retrieving, via a computing device, a corpus of electronic messages, each electronic message of the corpus using an internal format comprising a plurality of expressions; 



assigning, via the computing device, each electronic message of the corpus to one cluster of a plurality of clusters, a cluster of the plurality having an assigned set of electronic messages from the corpus of electronic messages, the cluster having an associated set of expressions shared by each electronic message in the assigned set; 

identifying, via the computing device, a variable value in connection with a number of expressions in the set of expressions, the variable value indicating that at least a portion of a value corresponding to the number of expressions varies across the number of electronic messages; 

analyzing, via the computing device, the variable value corresponding to multiple electronic messages of the number of electronic messages to determine an annotation; 






automatically refining, via the computing device, the annotation, comprising: using a value corresponding to at least one other expression of the set to determine a meaning of the variable value; and 




using the meaning of the variable value to refine the annotation; 
automatically generating, via the computing device and for the cluster, a data extraction rule comprising the annotation associated with each expression having the variable value; 








automatically extracting, via the computing device and using the automatically-generated data extraction rule, data from another electronic message; and 


















communicating, via the computing device, at least some of the automatically extracted data to an entity.

22. The method of claim 21, communicating at least some of the automatically extracted data to an entity further comprising communicating at least some of the extracted data and associated annotations to a client application for display in an electronic message information summary display at a client device.



23. The method of claim 21, analyzing the variable value corresponding to multiple electronic messages to determine the annotation for the variable value further comprising: for each electronic message of the multiple electronic messages, searching a dictionary, of a number of dictionaries, using at least a portion of the variable value from the electronic message as a query, each dictionary of the number having an associated annotation; determining that the at least a portion of the variable value associated with the multiple messages is found in the dictionary, the determining further comprising determining that a threshold confidence level is satisfied; and using the associated annotation of the dictionary containing the at least a portion of the variable value as the annotation for the variable value.

24. The method of claim 21, analyzing the variable value corresponding to multiple electronic messages to determine the annotation further comprising: determining, using at least one pattern recognition analyzer, a pattern of at least a portion of the variable; and using an associated annotation of the pattern as the annotation for the variable value.

25. The method of claim 21, automatically refining further comprising using a set of annotations associated with the cluster.

26. The method of claim 21, automatically refining the annotation further comprising: generating, via the computing device, training data across the set of expressions associated with the cluster, the training data comprising a plurality of training examples, each training example comprising a set of features and corresponding feature values; training, via the computing device and using machine learning, an annotation refinement model for use in refining the annotation; generating, via the computing device, a set of features for the annotation; and the refining further comprising using the annotation refinement model trained with the set of features generated for the annotation to refine the annotation associated with the expression.

27. The method of claim 21, automatically extracting data from the other electronic message further comprising, for an expression of the number: using the expression to retrieve the corresponding value for the other electronic message.

28. The method of claim 27, further comprising: determining that, in addition to the variable value, the corresponding value of the expression of the number of expressions comprises a constant portion that remains constant across the electronic messages in the assigned set; and retrieving the variable value from the corresponding value of the other electronic message.

29. The method of claim 21, further comprising: determining, via the computing device and for an electronic message of the corpus, a digital signature based on the set of expressions, each expression of the set leading to a textual leaf in a DOM tree of the electronic message; and the assigning further comprising using the digital signature of the electronic message in assigning the electronic message to a cluster of the plurality, such that a common digital signature is shared by each electronic message in the assigned set of the cluster.

30. The method of claim 29, further comprising: before automatically extracting data from the other electronic message, determining that the other electronic message belongs to the cluster, the determining comprising: determining, via the computing device and for the other electronic message, a digital signature based on the set of expressions; and determining, via the computing device, that the digital signature determined for the other electronic message matches a common digital signature shared by each electronic message in the assigned set of the cluster.



31. The method of claim 30, determining that the other electronic message belongs to the cluster further comprising: determining that a sender domain of the other electronic message matches a sender domain of each electronic message in the assigned set of the cluster.

32. The method of claim 31, each expression of the set leading to a textual leaf in a DOM tree of the electronic message and each expression of the set leading to a textual leaf in the DOM tree of the other electronic message.

33. The method of claim 21, further comprising communicating at least some of the extracted data and each associated annotation to be communicated to a search engine for use in generating a search index for use in electronic message searching.




34. The method of claim 21, further comprising communicating at least some of the extracted data and each associated annotation to a recommendation system for use in determining at least one interest of a user of the recommendation system, the at least one interest of the user for use in making at least one recommendation to a user at a computing device of the user.

35. The method of claim 34, the recommendation system comprises an advertising content recommendation system, and the at least one interest is for use in determining advertising content for presentation to the user at a computing device of the user.

36. A non-transitory computer-readable storage medium tangibly encoded with computer-executable instructions that when executed by a processor associated with a computing device perform a method comprising: 





retrieving a corpus of electronic messages, each electronic message of the corpus using an internal format comprising a plurality of expressions;

assigning each electronic message of the corpus to one cluster of a plurality of clusters, a cluster of the plurality having an assigned set of electronic messages from the corpus of electronic messages, the cluster having an associated set of expressions shared by each electronic message in the assigned set; 







identifying a variable value in connection with a number of expressions in the set of expressions, the variable value indicating that at least a portion of a value corresponding to the number of expressions varies across the number of electronic messages; 

analyzing the variable value corresponding to multiple electronic messages of the number of electronic messages to determine an annotation; 

automatically refining the annotation, comprising: using a value corresponding to at least one other expression of the set to determine a meaning of the variable value; and 

using the meaning of the variable value to refine the annotation; 














automatically generating, for the cluster, a data extraction rule comprising the annotation associated with each expression having the variable value;



automatically extracting, using the automatically-generated data extraction rule, data from another electronic message; and 












communicating at least some of the automatically extracted data to an entity.

37. The non-transitory computer-readable storage medium of claim 36, communicating at least some of the automatically extracted data to an entity further comprising communicating at least some of the extracted data and associated annotations to a client application for display in an electronic message information summary display at a client device.














38. The non-transitory computer-readable storage medium of claim 36, further comprising communicating at least some of the extracted data and each associated annotation to be communicated to a search engine for use in generating a search index for use in electronic message searching.


39. The non-transitory computer-readable storage medium of claim 36, further comprising communicating at least some of the extracted data and each associated annotation to a recommendation system for use in determining at least one interest of a user of the recommendation system, the at least one interest of the user for use in making at least one recommendation to a user at a computing device of the user.










40. A computing device comprising: a processor; a non-transitory storage medium for tangibly storing thereon program logic for execution by the processor, the program logic comprising:

retrieving logic executed by the processor for retrieving a corpus of electronic messages, each electronic message of the corpus using an internal format comprising a plurality of expressions; 

assigning logic executed by the processor for assigning each electronic message of the corpus to one cluster of a plurality of clusters, a cluster of the plurality having an assigned set of electronic messages from the corpus of electronic messages, the cluster having an associated set of expressions shared by each electronic message in the assigned set; 

identifying logic executed by the processor for identifying a variable value in connection with a number of expressions in the set of expressions, the variable value indicating that at least a portion of a value corresponding to the number of expressions varies across the number of electronic messages; 








analyzing logic executed by the processor for analyzing the variable value corresponding to multiple electronic messages of the number of electronic messages to determine an annotation; 

refining logic executed by the processor for automatically refining the annotation, comprising: using logic executed by the processor for using a value corresponding to at least one other expression of the set to determine a meaning of the variable value; and 

using logic executed by the processor for using the meaning of the variable value to refine the annotation; 

generating logic executed by the processor for automatically generating, for the cluster, a data extraction rule comprising the annotation associated with each expression having the variable value; 








extracting logic executed by the processor for automatically extracting, using the automatically-generated data extraction rule, data from another electronic message; and 











communicating logic executed by the processor for communicating at least some of the automatically extracted data to an entity.
1. A method comprising: 
receiving, at a computing device, a data extraction rule creation request in connection with a corpus of electronic messages; 

retrieving, via the computing device, the corpus of electronic messages; 

assigning, via the computing device, each electronic message, of the corpus, to one cluster of a plurality of clusters, a cluster of the plurality having an assigned set of electronic messages, from the corpus of electronic messages, the cluster having an associated set of XPATH expressions shared by each electronic message in the assigned set, each XPATH expression of the set of XPATH expressions leading to a textual leaf in a DOM tree of each electronic message in the assigned set, each XPATH expression having a corresponding value correspond to each of the electronic messages in the assigned set; 

determining, via the computing device and for the cluster of the plurality, that the corresponding value for each of a number of the XPATH expressions, in the set of XPATH expressions associated with the cluster, comprises a variable value, such that for an XPATH expression, of the number, the variable value indicates that at least a portion of the corresponding value of the XPATH expression varies across the number of electronic messages in the assigned set; 

automatically determining, via the computing device and for each XPATH expression of the number of XPATH expressions associated with the cluster, an annotation, for the variable value, the determining the annotation comprising analyzing the variable value corresponding to multiple electronic messages of the number of electronic messages to determine the annotation; 

automatically refining, via the computing device and for each XPATH expression of the number of XPATH expressions associated with the cluster, the annotation, the refining for an XPATH expression of the number comprising using the corresponding value of at least one other XPATH expression of the set to determine a meaning of the variable value of the XPATH expression and using the meaning of the variable value to refine the annotation associated with the XPATH expression; and 

automatically generating, via the computing device and for the cluster, a data extraction rule, the automatically-generated data extraction rule comprising the annotation associated with each XPATH expression having a variable value; 

automatically extracting, via the computing device and using the automatically-generated data extraction rule, data from another electronic message; 

the data extracted from the other electronic message comprising the variable value of each XPATH expression of the number, automatically extracting the data comprising associating the variable value for an XPATH expression, of the number, with the associated annotation providing the meaning of the variable value; and 

communicating, via the computing device, the automatically extracted data to an entity.

2. The method of claim 1, the communicating further comprising communicating at least some of the extracted data and associated annotations to a client application for display in an electronic message information summary display at the user device.


3. The method of claim 1, wherein each electronic message in the assigned set shares a common sender domain.

4. The method of claim 1, determining the annotation for the variable value of an XPATH expression of the number further comprising: for each electronic message of the multiple electronic messages, searching a dictionary, of a number of dictionaries, using at least a portion of the variable value, from the electronic message, as a query, each dictionary of the number having an associated annotation; determining that the at least a portion of the variable value associated with the multiple messages is found in the dictionary, the determining further comprising determining that a threshold confidence level is satisfied; and using the associated annotation of the dictionary containing the at least a portion of the variable as the annotation for the variable value.



5. The method of claim 1, determining the annotation for the variable value of an XPATH expression of the number further comprising: determining, using at least one pattern recognition analyzer, a pattern of at least a portion of the variable; and using an associated annotation of the pattern as the annotation for the variable value.



6. The method of claim 1, the refining further comprising using a set of annotations associated with the cluster.

7. The method of claim 1, automatically refining the annotation associated with the XPATH expression further comprising: generating, via the computing device, training data across the set of XPATH expressions associated with the cluster, the training data comprising a plurality of training examples, each training example comprising a set of features and corresponding feature values; training, via the computing device and using machine learning, an annotation refinement model for use in refining the annotation; generating, via the computing device, a set of features for the annotation; and the refining further comprising using the annotation refinement model trained with the set of features generated for the annotation to refine the annotation associated with the XPATH expression.


8. The method of claim 1, automatically extracting data from the electronic message further comprising, for an XPATH expression of the number: using the XPATH expression to retrieve the corresponding value for the other electronic message.

9. The method of claim 8, further comprising: determining that, in addition to the variable value, the corresponding value, of the XPATH expression, of the number, comprises a constant portion that remains constant across the electronic messages in the assigned set; and retrieving the variable value from the corresponding value of the other electronic message.

10. The method of claim 1, further comprising: determining, via the computing device and for an electronic message of the corpus, a digital signature based on the set of XPATH expressions, each XPATH expression of the set leading to a textual leaf in the DOM tree of the electronic message; and the assigning further comprising using the digital signature of the electronic message in assigning the electronic message to a cluster of the plurality, such that a common digital signature is shared by each electronic message in the assigned set of the cluster.

11. The method of claim 10, further comprising: before automatically extracting data from the other electronic message, determining that the other electronic message belongs to the cluster, the determining comprising: determining, via the computing device and for the other electronic message, a digital signature based on the set of XPATH expressions, each XPATH expression of the set leading to a textual leaf in the DOM tree of the other electronic message; and determining, via the computing device, that the digital signature determined for the other electronic message matches the common digital signature shared by each electronic message in the assigned set of the cluster.

12. The method of claim 11, determining that the other electronic message belongs to the cluster further comprising: determining that a sender domain of the other electronic message matches a sender domain of each electronic message in the assigned set of the cluster.

13. The method of claim 1, the communicating further comprising communicating at least some of the extracted data and each associated annotation to a search engine for use in generating a search index for use in electronic message searching.

14. The method of claim 1, the communicating further comprising communicating at least some of the extracted data and each associated annotation to a recommendation system for use in determining at least one interest of a user of the recommendation system, the at least one interest of the user for use in making at least one recommendation to the user.

15. The method of claim 1, the recommendation system comprises an advertising content recommendation system, and the at least one interest is for use in determine advertising content for the user.















16. A non-transitory computer-readable storage medium tangibly encoded with computer-executable instructions that when executed by a processor associated with a computing device perform a method comprising: 

receiving a data extraction rule creation request in connection with a corpus of electronic messages; 

retrieving the corpus of electronic messages; 



assigning each electronic message, of the corpus, to one cluster of a plurality of clusters, a cluster of the plurality having an assigned set of electronic messages, from the corpus of electronic messages, the cluster having an associated set of XPATH expressions shared by each electronic message in the assigned set, each XPATH expression of the set of XPATH expressions leading to a textual leaf in a DOM tree of each electronic message in the assigned set, each XPATH expression having a corresponding value correspond to each of the electronic messages in the assigned set; 

determining, for the cluster of the plurality, that the corresponding value for each of a number of the XPATH expressions, in the set of XPATH expressions associated with the cluster, comprises a variable value, such that for an XPATH expression, of the number, the variable value indicates that at least a portion of the corresponding value of the XPATH expression varies across the number of electronic messages in the assigned set; 

automatically determining, for each XPATH expression of the number of XPATH expressions associated with the cluster, an annotation, for the variable value, the determining the annotation comprising analyzing the variable value corresponding to multiple electronic messages of the number of electronic messages to determine the annotation;

automatically refining, for each XPATH expression of the number of XPATH expressions associated with the cluster, the annotation, the refining for an XPATH expression of the number comprising using the corresponding value of at least one other XPATH expression of the set to determine a meaning of the variable value of the XPATH expression and using the meaning of the variable value to refine the annotation associated with the XPATH expression; and 

automatically generating, for the cluster, a data extraction rule, the automatically-generated data extraction rule comprising the annotation associated with each XPATH expression having a variable value; 

automatically extracting, using the automatically-generated data extraction rule, data from another electronic message; 

the data extracted from the other electronic message comprising the variable value of each XPATH expression of the number, 

automatically extracting the data comprising associating the variable value for an XPATH expression, of the number, with the associated annotation providing the meaning of the variable value; and 

communicating the automatically extracted data to an entity.

17. The non-transitory computer-readable storage medium of claim 16, determining the annotation for the variable value of an XPATH expression of the number further comprising: for each electronic message of the multiple electronic messages, searching a dictionary, of a number of dictionaries, using at least a portion of the variable value, from the electronic message, as a query, each dictionary of the number having an associated annotation; determining that the at least a portion of the variable value associated with the multiple messages is found in the dictionary, the determining further comprising determining that a threshold confidence level is satisfied; and using the associated annotation of the dictionary containing the at least a portion of the variable as the annotation for the variable value.



18. The non-transitory computer-readable storage medium of claim 16, determining the annotation for the variable value of an XPATH expression of the number further comprising: determining, using at least one pattern recognition analyzer, a pattern of at least a portion of the variable; and using an associated annotation of the pattern as the annotation for the variable value.

19. The non-transitory computer-readable storage medium of claim 16, automatically refining the annotation associated with the XPATH expression further comprising: generating, via the computing device, training data across the set of XPATH expressions associated with the cluster, the training data comprising a plurality of training examples, each training example comprising a set of features and corresponding feature values; training, via the computing device and using machine learning, an annotation refinement model for use in refining the annotation; generating, via the computing device, a set of features for the annotation; and the refining further comprising using the annotation refinement model trained with the set of features generated for the annotation to refine the annotation associated with the XPATH expression.

20. A computing device comprising: a processor; a non-transitory storage medium for tangibly storing thereon program logic for execution by the processor, the program logic comprising:

receiving logic executed by the processor for receiving a data extraction rule creation request in connection with a corpus of electronic messages; retrieving logic executed by the processor for retrieving the corpus of electronic messages; assigning logic executed by the processor for assigning each electronic message, of the corpus, to one cluster of a plurality of clusters, a cluster of the plurality having an assigned set of electronic messages, from the corpus of electronic messages, the cluster having an associated set of XPATH expressions shared by each electronic message in the assigned set, each XPATH expression of the set of XPATH expressions leading to a textual leaf in a DOM tree of each electronic message in the assigned set, each XPATH expression having a corresponding value correspond to each of the electronic messages in the assigned set; determining logic executed by the processor for determining, for the cluster of the plurality, that the corresponding value for each of a number of the XPATH expressions, in the set of XPATH expressions associated with the cluster, comprises a variable value, such that for an XPATH expression, of the number, the variable value indicates that at least a portion of the corresponding value of the XPATH expression varies across the number of electronic messages in the assigned set; 

automatically determining logic executed by the processor for automatically determining, for each XPATH expression of the number of XPATH expressions associated with the cluster, an annotation, for the variable value, the determining the annotation comprising analyzing the variable value corresponding to multiple electronic messages of the number of electronic messages to determine the annotation; 

automatically refining logic executed by the processor for automatically refining, for each XPATH expression of the number of XPATH expressions associated with the cluster, the annotation, the refining for an XPATH expression of the number comprising using the corresponding value of at least one other XPATH expression of the set to determine a meaning of the variable value of the XPATH expression and using the meaning of the variable value to refine the annotation associated with the XPATH expression; and 

automatically generating logic executed by the processor for automatically generating, for the cluster, a data extraction rule, the automatically-generated data extraction rule comprising the annotation associated with each XPATH expression having a variable value; 

automatically extracting logic executed by the processor for automatically extracting, using the automatically-generated data extraction rule, data from another electronic message; 

the data extracted from the other electronic message comprising the variable value of each XPATH expression of the number, automatically extracting the data comprising associating the variable value for an XPATH expression, of the number, with the associated annotation providing the meaning of the variable value; and 

communicating logic executed by the processor for communicating the automatically extracted data to an entity.


Claims 21 – 40 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 – 20 of co-pending application 16/272,285, now U.S. Patent 10,977,289.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of corresponding language that recites virtually all of the same elements and functions claimed in the claim 21 of instant application and claim 1 of  the copending invention, e.g., “analyzing the variable value corresponding to multiple electronic messages of the number of electronic messages to determine an annotation; automatically refining the annotation, comprising: using a value corresponding to at least one other expression of the set to determine a meaning of the variable value; and using the meaning of the variable value to refine the annotation; automatically generating for the cluster, a data extraction rule comprising the annotation associated with each expression having the variable value; automatically extracting using the automatically-generated data extraction rule, data from another electronic message.” 
The claimed differences would be obvious to a programmer of ordinary skill because the instant claims are merely broader and/or alternate variations of the claims recited in the co-pending application.
Because the instant claims merely modify or subtract the additional elements from the set of elements and functions claimed in the parent application, such modifications would be readily apparent to a programmer of ordinary skill.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention was made to omit/add/modify the additional elements of claim 1 to arrive at the claim 21 of the instant application because the person would have realized that the remaining element would perform the same functions as before.
It would have been obvious to modify instant claims in order to providing more flexibility, effectuate increased speed and efficiency in the ways that extraction rules are generated automatically.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
After a thorough search, examination and in light of the prior arts made of record, claims 21 – 40 could be allowable after comply with all formal requirements.
The closest prior arts of record consist of the combination of Chernysh (USPGPUB 2012/0317472), which involves highlighting blocks of a web page with a mouse. An XPath and regular expression rules are created. The web page code is marked or highlighted by methods other than using a mouse. The data extraction rules consist of methods other than XPath and regular expression technologies; Kifer (USPGPUB 2010/0241639), which discloses extracting a structured data instances by using the domain-specific concept labeler to annotate a subset node of the tree instances. A locally adaptive concept annotator is used to extract structured data instances based on the annotated segments and the local properties associated with such annotated segments. The extracted structured data instance is stored (458) as structured output records in a database; Thain (USPGPUB 20090216874), which discloses a set of messages, where each message occurs asynchronously and is a part of an application transaction. A detection is made to check the occurrence of the messages based on a set of rules. Performance data for the messages that have occurred are correlated, and results for the correlated performance data are reported through an electronic mail, mobile device text or graphic message, printer device, or facsimile communication; and Wasson (U.S. Patent 7,912,705), which discloses a tool set has client-server hardware architecture for extracting facts from a single XML-based representation of a document using a set of text pattern recognition rules. Each rule comprises a pattern that describes text of interest, a label that names the pattern for testing and debugging purposes, and an action that indicates action in response to matching of the pattern. Each rule utilizes regular expression-based and tree traversal functionalities based on a language that navigates XML representations of the text and user-defined matching functions.
The combination of the above-mentioned prior arts do not explicitly teach or fairly suggest the method and system that involves receiving a data extraction rule creation request in connection with a corpus of electronic messages. The corpus of electronic messages is retrieved by the computing device. The electronic message of the corpus is assigned to one cluster of multiple clusters. It is determined that the corresponding value for each of a number of the expressions in the set of expressions associated with the cluster. An annotation is determined automatically for the variable value. The determining the annotation has analyzed the variable value corresponding to multiple electronic messages of the number of electronic messages to determine the annotation – as disclosed in independent claims 21, 36 and 40. 
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
	If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 24, 2022

/SHAHID A ALAM/Primary Examiner, Art Unit 2162